                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

PRISM TECHNOLOGIES, LLC,

                 Plaintiffs,                          8:12CV126

     vs.
                                                        ORDER
CELLCO PARTNERSHIP D/B/A
VERIZON WIRELESS and VERIZON
COMMUNICATIONS INC.,

                 Defendants.


            As requested in the pending motions, (Filing No’s. 296 and 297),
which are hereby granted,

     IT IS ORDERED:

     1)    Carolyn A. Wilson, formerly of the law firm Cassem, Tierney, Adams,
           Gotch & Douglas, is withdrawn as counsel of record.

     2)    Joseph C. Masullo and Kurt A. Mathas, of the law firm Winston &
           Strawn, are withdrawn as counsel of record.

     3)    ECF notifications to the foregoing withdrawn attorneys shall be
           discontinued.

     February 6, 2019.
                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge




1
